DETAILED ACTION

Drawings

Figure 5 is of insufficient quality to ascertain elements being claimed and cited in the specification. It appears to be a bad scan and should be replaced with a higher quality replacement. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 recites “a first hook configured to be secured to one end of a spine notebook; [and] a second hook…configured to be secured to an opposite end of the spine of the notebook” which in definite.  First, “the notebook” lacks proper antecedent basis.  Second, “configured to” implies a particular structure which is specifically able to be secured to a notebook spine, however, no structure of any notebook spine is claimed.  Thus, it is unclear what structure is claimed which is configured to secure to a notebook spine.  The type/nature of securement as well as any structure of “the notebook” is unknown and thus indefinite. 
In respect to claims 4 and 12, the claim recites “wherein the first/second hook is secured to the first/second elongate member” which is indefinite since it contradicts the Figures/Specification.  The hooks are integral with the elongate members, therefore they are not secured thereto.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 11, and 15-17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hedstrom et al. (US 4,285,555).
In respect to claims 1-3, although impossible to ascertain the claimed structure for the reasons detailed above, Hedstrom et al. disclose a hanger comprising: a resilient connected set of a first hook 52 secured to one lateral end of spine and an opposed second hook 52 secured to a second opposite end of the spine (Fig. 6); a first arm 26A movable between a retracted position and extended position, wherein the first arm 26A comprises a support surface 60 and a lip 58 (Fig. 5), and wherein the lip of the first arm is spaced from the first hook 52 in the extended position (Fig. 2); a similar second arm 26B may be stationary (Fig. 2), however, it may alternatively by movable (extendable) (Col. 7, 65-67).
In respect to claim 11, Hedstrom et al. disclose that the first and second arms are received in pockets formed on opposite sides of the hanger within body 24 (Fig. 1 & 2).
In respect to claims 15-17, Hedstrom et al. further disclose a notebook and covers 22, wherein the notebook comprises a ring binder adjacent the spine of the notebook (Fig. 6).  The ring binder is mounted on the cover adjacent the spine, on an inner surface thereof (Fig. 6).

Claims 1-3, 10, and 18-19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuen (US 6,626,602)
In respect to claim 1-2, although impossible to ascertain the claimed structure for the reasons detailed above, Yuen discloses a hanger comprising: a spine 12 having connected hooks: a first hook 14 secured to one lateral end of spine and an opposed second hook 15 secured to a second opposite end of the spine *via posts 16) (Fig. 3A); a first arm 20 movable between a retracted position and extended position (Figs. 1 & 2), wherein the first arm 20 comprises a support surface 27 and a lip 25 (Fig. 2), and wherein the lip of the first arm is spaced from the first hook 14 in the extended position (Fig. 2); and a second arm 22 movable between a retracted position and extended position (Figs 1 & 2), wherein the first arm 20 comprises a support surface 27 and a lip 24 (Fig. 2).
In respect to claim 10, Yuen discloses a sheet cover sheet 80 which is a part of the hanger system, wherein the cover sheet 80 comprises a label cover 86 which is flexible and thus “selectively movable between a closed and open position” which is capable of holding a label to expose it therethrough (Col. 5, 52-53; Fig. 11).
In respect to claim 18, Yuen discloses the claimed invention for the reasons stated above, and further discloses securing the hanging to loose leaf papers (“a notebook”) (Fig. 11) and further placing the support surfaces 27 on rails to support the hanger on rails in a drawer (Col. 4, 39-44; Fig. 10).
In respect to claims 3 and 19, Yuen further discloses that the spine forming the hooks is resilient “biased”, since the hooks 14/15 are “hingedly connected” (Col. 3, 22-23) and are made of a solid piece of material (such as a light metal) (Col 3. 25-34).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hedstrom et al. (US 4,285,555) in view of Wright et al. (US 4,445,799).
Hedstrom et al. substantially disclose the claimed invention for the reasons detailed above, but do not disclose a label cover over a receptacle for receiving a label, however, Wright et al. teach a very similar hanger, wherein the hanger further includes a label cover 54 over a receptacle 52 for receiving a label, the label cover being selectively movable between a closed and opened position (Col. 5, 13-58; Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the hanger taught in Hedstrom et al. with a label cover and receptacle in view of Wright et al. to hold a label (for identification of the contents, as is readily known in the art) (Col. 5, 38-39).

Allowable Subject Matter

Claims 4-9 and 12-14 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In respect to claims 4 and 12, which the other claims depend, none of the cited prior art anticipates or renders obvious all of the subject matter claim 1 and 4, or claims 1 and 12.   Hedstrom et al. disclose a very similar device wherein hooks 26A/26B may provided, and biased together, via first and second elongate members.  However, due to the particular constraints of claim 1, the “hooks” (which allow the book to be suspended on rails) are construed as the “arms”.  Hedstrom does not have hooks in the same way the invention claims, as the device is suspended via a single hook 36 (Fig. 1).   Although Hedstrom et al. disclose that other device may be used for suspension, it is not obvious to provide hooks similar to the invention, as the arms are cover the entire ends of the device (Fig. 1). Yuen is similarly deficient in disclosing or teaching all the limitations.  
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Yuen discloses the methods of claim 19 and 20, however there is not disclosure of a ring binder which is not used to secure the hanger.  Alternatively, Yuen discloses posts which secure the notebook which are integral to the device.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Salisbury et al. (US 5,163,768), Hedstrom et al. (US 4,171,854), Cournover et al. (US 4,306,736), Thomas et al. (US 4,842,435), and Hubbell (WO 90/009820), disclose similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637